01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR18-306-RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LEVI M. ROYAL,                       )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Assaulting a Federal Officer;

15 Date of Detention Hearing:     January 4, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was not interviewed by Pretrial Services, so his background

22	 information, is unknown or unverified. The available record indicates a history of serious



     DETENTION ORDER
     PAGE -1
01 mental illness. A motion is pending before Judge Jones for a competency examination.            The

02 government proffers information that defendant had been involuntarily committed for treatment

03 at a state mental hospital, conditionally released into the community only one month before the

04 alleged assault.

05             2.      Defendant poses a risk of nonappearance based on lack of background

06 information and mental health issues. Defendant poses a risk of danger based on the nature

07 and circumstances of the offense, and mental health issues.

08             3.      There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13          General for confinement in a correction facility separate, to the extent practicable, from

14          persons awaiting or serving sentences or being held in custody pending appeal;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17          in charge of the corrections facility in which defendant is confined shall deliver the

18          defendant to a United States Marshal for the purpose of an appearance in connection with a

19          court proceeding; and

20 / / /

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

02      the defendant, to the United States Marshal, and to the United State Probation Services

03      Officer.

04         DATED this 4th day of January, 2019.

05

06                                                      A
                                                        Mary Alice Theiler
07                                                      United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
